     Case 2:19-cv-10879-PLA Document 21 Filed 10/27/20 Page 1 of 1 Page ID #:422




 1   IRENE RUZIN, Attorney at Law (CSB #125763)
     Law Offices of Irene Ruzin
 2   16311 Ventura Blvd., Suite 900
 3   Encino, CA 91436
     Tel: 818 325-2888
 4
     Fax: 818 325-2890
 5   Email: ireneruzin@gmail.com
 6   Attorney for Plaintiff, MARIA TRINIDAD VELASQUEZ
 7
                              UNITED STATES DISTRICT COURT
 8
                             CENTRAL DISTRICT OF CALIFORNIA
 9
                                   WESTERN DIVISION
10
11
     MARIA TRINIDAD VELASQUEZ,                )     Case No.: CV 19-10879-PLA
12                                            )
13              Plaintiff,                    )   ORDER AWARDING EAJA
           v.                                 )   FEES
14                                            )
15   ANDREW M. SAUL,                          )     PAUL L. ABRAMS
     Commissioner of Social Security,         )     UNITED STATES MAGISTRATE
16
                                              )     JUDGE
17              Defendant.                    )
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20   IT IS ORDERED that attorney’s fees under the Equal Access to Justice Act
21   (“EAJA”) are awarded in the amount of SIX THOUSAND DOLLARS ($6,000.00)
22   (the “AGREED AMOUNT”) as authorized by 28 U.S.C. § 2412(d), and subject to
23   the terms and conditions of the Stipulation.
24
25           October 27, 2020
     DATED: ______________________
26
27                                          __________________________________
                                            HON. PAUL L. ABRAMS
28                                          UNITED STATES MAGISTRATE JUDGE
